Exhibit 99.1 ARCA Biopharma announces 75th patient enrolled in GENETIC-AF Phase 2B/3 clinical trial GENETIC-AF Evaluating Gencaro as Potentially First Genetically-Targeted Treatment for Atrial Fibrillation Outcome of Interim Efficacy Analysis of Data from Approximately 150 Patients Anticipated in the Second Quarter of 2017 Westminster, CO, April 18, 2016 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company developing genetically-targeted therapies for cardiovascular diseases, today announced that the 75th patient has been enrolled in GENETIC-AF, a Phase 2B/3 clinical trial evaluating Gencaro as a potential treatment for atrial fibrillation. Seventy-five patients enrolled is the midpoint of the minimum number of patients to be evaluated in the Phase 2B portion of the trial.
